Citation Nr: 1332638	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  12-10 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a respiratory disability, to include bronchitis, emphysema and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

On the Veteran's substantive appeal (VA Form 9), received at the RO in April 2012, the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  However, in an April 2013 communication, the Veteran withdrew this request.  Therefore, the Board finds that the Veteran's request for a hearing before a Veterans Law Judge has been withdrawn.  See 38 C.F.R. § 20.702(e) (2013).

A September 2008 rating decision denied a claim of service connection for spots on the lungs as result of exposure to herbicides.  The current claim before the Board is based on evidence of record reflecting diagnoses of bronchitis, emphysema, and COPD.  A review of the record shows that the RO did not consider the above mentioned diagnoses in the September 2008 rating decision.  

As the factual basis of the current claim of service connection is different from that of the claim of service connection that was previously denied by the September 2008 rating decision, the claim is considered to be separate and distinct and the Board is adjudicating it as an original claim for service connection, rather than as a claim to reopen.  Boggs v. Peake, 520 F.3d 1330, 1335  (Fed. Cir. 2008) (finding that claims based on distinctly diagnosed diseases or injuries must be considered separate and distinct claims).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran attributes his respiratory disorder to his military service.  He has set forth two theories in support of this claim.  First, he alleges he was exposed to herbicides while serving in Vietnam.  The Veteran's military records clearly confirm he served in the Republic of Vietnam from September 1965 to October 1965.  Therefore, his exposure to Agent Orange herbicides is conceded.  See 38 C.F.R. § 3.307(a)(6).  Second, he alleges he was exposed to asbestos in service while using asbestos-lined gloves to handle hot gun barrels.  

Service treatment records do not reveal treatment for a lung condition.  A December 1965 chest examination report reveals that the Veteran's lungs were within normal limits. 

The Veteran's post-service treatment records show that the Veteran has been diagnosed with COPD, emphysema, bronchitis and pneumonia.  As noted above, a May 2010 private treatment record reflected that the private physician opined that the Veteran's lung condition most likely was due to asbestos exposure.  It was noted that the Veteran stated that he had worked in brick lining and had been exposed to asbestos throughout his life.  A February 2012 VA examination report shows that the Veteran was diagnosed with COPD and emphysema.  The examiner opined that the Veteran's lung condition was less likely than not incurred in or caused by the claimed in-service injury of exposure to asbestos.  The examiner indicated that the Veteran had started smoking at the age of 14, which was eight years prior to entering service.  The examination report, however, did not contain a medical opinion on whether the Veteran's current respiratory condition had its onset in service, or is otherwise related to his period of service, to include exposure to herbicides.

VA regulations require that examination reports must be adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Given the current examination only addressed the asbestos theory of entitlement and did not address the likelihood of a relationship between the current disability and exposure to herbicides or another aspect of service, the Board finds that a remand is necessary in order to afford the Veteran a VA examination to determine the current nature of his respiratory disorder(s) and whether any such disorder began in or is related to military service, to include herbicide exposure therein. 

In addition, relevant medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Appropriate action should be taken to associate all VA treatment records from September 2012 to the present with the Veteran's record.

2.  After all the available records have been obtained, the RO/AMC should schedule the Veteran for a VA respiratory examination, to identify the nature and likely etiology of all respiratory conditions.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  

The examiner should identify all of the Veteran's current respiratory disorders, and then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any such disorder: (a) had its onset during service; or (b) is otherwise related to any aspect of the Veteran's period of service (including exposure to herbicides).

The examiner should provide a complete rationale for any opinion provided.  If an opinion cannot be provided without resort to mere speculation, the examiner must explain why the opinion cannot be provided without resort to mere speculation.  

3.  After completion of the above development, the Veteran's claim should be readjudicated.  If the claim remains denied, he and his representative should be provided with a supplemental statement of the case and be given an opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



